Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 1/5/2022 has been entered.

Response to Arguments
The Applicant has included amendments which have provided for the withdrawal of the 35 USC 112(b) rejection. No claim is currently rejected under 35 USC 112(b).
Applicant's arguments filed 7/7/2021 in the After Final, and currently considered in the Request for Continued Examination have been fully considered but they are not persuasive. Please note that the Application is currently being examined by a different Examiner. Since the previous rejections are maintained, all of the rationale presented by Examiner Visone is also maintained, and will be reproduced in the rejections below. Additional rationale will be provided, as necessary, in the Response to Arguments.
On the first page of the Applicant’s Remarks, the Applicant states that the claims are rejected by multiple references, including Shchepinov, and that Shchepinov alone 
On the second page of the Applicant’s Remarks, the Applicant appears to suggest that since Shchepinov provides for in vitro data, and suggests that there is additional work that should be performed to understand therapeutic efficacy, the Examiner is concluding medical benefit beyond what is taught in the reference. However, it should be noted that the Examiner’s conclusions are based upon the knowledge-set that is expected of the ordinary artisan. The MPEP states that:
The "hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art." Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). See MPEP 2141.03.

Based upon this analysis of the ordinary artisan, and the fact that Shchepinov already establishes in vitro results, would suggest that:
[D]ata generated using in vitro assays, or from testing in an animal model or a combination thereof almost invariably will be sufficient to establish therapeutic or pharmacological utility for a compound. See MPEP 2107.03(III).

Successful in vitro testing will marshal resources and direct the expenditure of effort to further in vivo testing of the most potent compounds, thereby providing an immediate benefit to the public, analogous to the benefit provided by the showing of an in vivo utility. See MPEP 2107/01(C)(III).

in vitro data that is presented in Shchepinov, and would understand the basic pitfalls to applying this data to in vivo results. It should also be noted that, although Shchepinov presents potential pitfalls for the application of modified PUFA for the inhibition of oxidation, there is nothing in the claims or instant specification to suggest that any unexpected hurdles were encountered that prevented in vivo therapeutic efficacy; if the Applicant can reasonably show, and/or claim, that additional unexpected steps need to be performed in the therapeutic use of modified PUFA, than it would be reasonable to suggest that the modification was outside of the knowledge or skills of the ordinary artisan. However, there is no evidence to suggest that there was any significant modification to the strategy presented by Shchepinov, as modified based upon the teaching of Reaven.
On the second and third pages of the Applicant’s Remarks, the Applicant largely suggests that since Reaven does not present conclusive data, and non-ambiguous language, there would be no reason to expect that providing the modified PUFA of Shchepinov to an individual would treat or inhibit the progression of lipidemia or cardiac-related risk factors. While it is known that atherosclerosis, and other vascular diseases have complex progressions and etiologies, there is nothing that would dissuade the ordinary artisan from utilizing the modified PUFA of Shchepinov as a means of treating or inhibiting lipidemia or cardiac-related risk factors. For example, Reaven does note that the results from PUFA-modified diets does show reduction of atherosclerosis, and links this to inhibit some atherosclerotic build-up, which would be consistent with the claimed limitation of treating or inhibiting. The Applicant has provided no evidence to suggest why the ordinary artisan would not expect PUFA to inhibit atherosclerotic build-up. That is to say, Reaven explicitly states that there is reason to expect that reduction of oxidation (by antioxidants) may inhibit the process of atherosclerosis, suggesting that any molecule that can reasonably perform the antioxidant effects described in Reaven would be expected to inhibit the progression of atherosclerosis. See page 51, “Abstract” section. The Applicant has provided no evidence to dispute Reaven’s assertion, nor evidence that would dissuade the ordinary artisan from using the modified PUFA of Shchepinov as an antioxidant for inhibiting the progress of atherosclerosis.
On the third page of the Applicant’s Remarks, the Applicant argues that since Reaven admits that atherosclerosis has a complex progression, there would be no reason for the ordinary artisan to predict that the PUFA of Shchepinov could be used to treat or inhibit atherosclerosis. However, as indicated above: although Reaven does not explicitly state that PUFA will treat atherosclerosis, there is ample evidence provided in the review paper to suggest that the consumption of PUFA would, in many situations, inhibit some atherosclerotic build-up. See page 66, entire. And, although Reaven does admit 
On the third page of the Applicant’s Remarks, the Applicant points to Reaven and contends that although Reaven states in the background section that hypercholesteremia is a dominant, if not obligatory, risk factor for atherosclerosis, the statements on page 53 of Reaven dispute this assertion. After reading page 53, as well as the paragraphs bridging from page 52, and bridging to page 54, it is unclear what specific excerpt the Applicant is referring to. To that end, with respect to how the teachings of Shchepinov and Reaven relate to the instantly claimed method, there is nothing in either of these references that would discourage the ordinary artisan from providing the modified PUFA of Shchepinov in a method for inhibiting the progression of atherosclerosis. And, although Reaven does state that the formation of atherosclerotic plaque, and the ultimate inhibition (or treatment) of this build-up is complex, Reaven does provide a clear expectation that providing PUFA, along with other dietary manipulations, would be expected to reduce the level of atherosclerosis; furthermore, there is absolutely nothing in the claims or specification that would preclude the other dietary modifications described in Reaven.
.

Claim Objections
Claim 31 is objected to because of the following informalities:  the addition of “least at” provides for redundant language. The limitation “at least at one or more [sites]” is redundant because “at least at one [site]” suggest there are “one or more” sites, and “one or more” suggests that there must be “at least one.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 31, 33-34, 38-40, 42, 43, 45 and 47-49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shchepinov (Rejuv. Res., 10(1):47-59 (2007), prior art of record, parent case) in view of Reaven et al (Annu. Rev. Nutr., 16:51-71 (1996), prior art of record).
Shchepinov teaches polyunsaturated fatty acids (PUFAs) can be protected against reactive oxygen species (ROS)-mediated damage by reinforcing the methylene 
Shchepinov teaches "[i]ngestion of isotopically reinforced building blocks such as ... lipids ... and their subsequent incorporation into macromolecules would make these more stable to ROS courtesy of an isotope effect." (Abstract). As such, Shchepinov teaches "the modified polyunsaturated fatty acid or fatty acid ester is incorporated into the patient's body following administration" as required by instant claim 31.
Shchepinov teaches "ROS-driven radical chain reaction, that takes place in mitochondrial lipid bilayers, affects the integrity of the membranes and damages other macromolecules such as proteins. Low-density lipoprotein (LDL) is prone to similar type of oxidation, which is important in development of atherosclerosis." (Page 54, Oxidation of lipids/PUFAs). In this regard, Reaven teaches "oxidation of low density lipoproteins (LDL) by cells in the artery wall leads to a proatherogenic particle that may help initiate early lesion formation." (Abstract). Reaven further teaches "[o]xidation ofLDL begins with the abstraction of hydrogen from polyunsaturated fatty acids." Reaven also teaches "[h ]ypercholesterolemia is a dominant, if not obligatory, risk factor for the development of atherosclerosis." (Abstract).

Regarding instant claims 47 and 48, Reaven further teaches "[e]nrichment of the diet with foods high in such antioxidants as vitamin E, ~-carotene, or vitamin C, or supplementation of the diet with antioxidant vitamins, may inhibit oxidation and the process of atherosclerosis." As such, it would have been obvious at the time of invention to co-administer at least one antioxidant to the patient with a reasonable expectation of success. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose .... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 P.2d 846,850,205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). See also MPEP § 2144.06(1).
Regarding instant claim 49, it would have been a matter of routine experimentation using standard laboratory techniques available at the time of invention to determine the optimal dosage of deuterated polyunsaturated fatty In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955). See also MPEP § 2144.05(Il)(A).
Instant claim 3 8 recites, in part, "wherein a cell or tissue of the patient maintains a sufficient concentration of the deuterated polyunsaturated fatty acid or fatty acid ester to reduce or prevent autoxidation of undeuterated polyunsaturated fatty acids or fatty acid esters, or cancel toxicity of undeuterated polyunsaturated fatty acid or fatty acid ester in the patient's body." As discussed above, Shchepinov teaches "[i]ngestion of isotopically reinforced building blocks such as ... lipids ... and their subsequent incorporation into macromolecules would make these more stable to ROS courtesy of an isotope effect."
As such, it would have been a matter of routine experimentation using standard laboratory techniques available at the time of invention to determine the optimal amount of deuterated polyunsaturated fatty acid to reduce or prevent autoxidation of undeuterated polyunsaturated fatty acids or fatty acid esters, or cancel toxicity of undeuterated polyunsaturated fatty acid or fatty acid ester in the patient's body with a reasonable expectation of success. See MPEP § 2144.05(Il)(A).
13C. (See FIG. 8). Shchepinov does not explicitly teaches deuteration at one or more non-bis-allylic sites.
However, Shchepinov further teaches "(bio)molecules susceptible to oxidation by ROS can thus be 'protected' using heavier isotopes such as 2H (D, deuterium) and 13C (carbon-13)." (Abstract). Shchepinov teaches "[i]ngestion of isotopically reinforced building blocks such as ... lipids . . . and their subsequent incorporation into macromolecules would make these more stable to ROS courtesy of an isotope effect. (Abstract). Shchepinov also teaches "[t]he magnitude of the isotope effect (both primary and secondary) for suggested protected essential nutrients can only be obtained experimentally and will vary depending on the conditions, the nature of the radical, and the compound." (Page 55, first column).
As such, one of ordinary skill in the art would have been motivated to deuterated additional sites on the PUFAs taught by Shchepinov in order to advantageously make the PUFAs more stable to ROS by isotope effect with a reasonable expectation of success. Stated another way, since Shchepinov teaches the replacement of hydrogen with deuterium protects PUFAs against oxidation it would have been obvious to substitute additional hydrogens, such as those at non-bis-allylic sites, on the PUFAs 
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made especially in the absence of evidence to the contrary.
Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shchepinov and Reaven as applied to claims 31, 33-34, 38-40, 42-43, 45, and 47-49 above, and further in view of Yang et al (J. Clin. Biochem. Nutr., 43:154-158 (2008), prior art of record).
As discussed above, claims 31, 33-34, 38-40, 42-43, 45, and 47-49 were rendered obvious by the teachings of Shchepinov and Reaven. The references do not explicitly teach the patient has lipidemia. However, Yang teaches "oxidative stress is an early event in the evolution of hyperlipidemia, and appropriate support for enhancing antioxidant supply in higher lipid subjects may help prevent the course of the disease." (Abstract). Yang further teaches "[h]ypercholesterolemia and hypertriglyceridemia are independent risk factors that alone or together can accelerate the development of atherosclerosis and progression of atherosclerotic lesions." (Page 154, Introduction).
As such, one of ordinary skill in the art would have been motivated to administer the isotopically modified PUFAs taught by Shchepinov, which are more stable against reactive oxygen species (ROS), in order to advantageously reduce the oxidative stress in a patient with lipidemia with a reasonable expectation of success.
prima facie obvious to one of ordinary skill in the art at the time the invention was made especially in the absence of evidence to the contrary.
Claim 41 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shchepinov and Reaven as applied to claims 31, 33-34, 38-40, 42-43, 45, and 47-49 above, and further in view of Kudo et al (US 2005/0165100, prior art of record).
As discussed above, claims 31, 33-34, 38-40, 42-43, 45, and 47-49 were rendered obvious by the teachings of Shchepinov and Reaven. The references do not explicitly teach the use of an ester selected from an alkyl ester, a triglyceride, a diglyceride, a monoglyceride, and combinations thereof. However, Kudo teaches PUF As for treating cardiovascular disease can be readily incorporated into glycerol esters to form mono-, di- and tri-glyceride derivatives. (Abstract and paragraphs [0003- 0012]). One of ordinary skill in the art would have been motivated to utilize mono-, di- and tri-glycerides in the method taught by Shchepinov and Reaven because Kudo further teaches the glycerol esters promote better digestion and absorption. (Abstract; paragraphs [0008] and [0045]). At a minimum, it would have been obvious at the time of invention to select from various known formulations of PUFAs, e.g., free fatty acids, monoglycerides, diglyceride and/or triglycerides, for administration according to Shchepinov and Reaven with a reasonable expectation of success.
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made especially in the absence of evidence to the contrary.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.